Smith, P. J.:
The first question raised is as to the intent and meaning of the Commissioners’ rule XV. Appellants contend that because relator is not one of the first three upon the eligible list for the position of court attendant he cannot be transferred to that position. Eelator’s contention is that one attaining a/ny position on an eligible list must be certified for transfer. The history of this rule would.seem to leave no room for doubt as to its purpose. Prior to 1906 the rule read as follows : “ A transfer of a person holding a position in the exempt or non-competitive class to a position in the competitive class may be allowed in the discretion of the commission only when the person to be transferred has qualified in an open competitive examination and his name is upon the appropriate eligible list in force at the time the request for the transfer is made.” If this rule were still in this form, the relator’s contention would undoubtedly be sound. His name was “ upon the appropriate eligible list in force at the time the request for the transfer” was made. In 1906, however, the rule was changed so as to provide that a transfer could only be allowed “ when the person transferred has qualified in an open competitive examination and is eligible for certification and appointment from the appropriate eligible list for the position to which transfer is proposed.” By rule 8 of the Commission, the commissioners are allowed to certify for appointment only the first three names upon the eligible list. The amendment of rule 15 in 1906, therefore, can have only one significance, and that is to authorize the certification of the name of one sought to be transferred only when his certification is authorized as an original appointee. In other words, the Commission has endeavored to strip from those seeking transfers all special privilege and to place them upon an equal footing with original applicants for any position in the competitive class. While *766this interpretation of rale 15 as amended would seem to be clear from the wording of the rule, all doubt as to its correctness is removed when read in connection with the rule as it read prior to the amendment.
But the power of the Commission to make such a rule is challenged. I know of no provision of law which denied to them the right to make such a rule. The right of - transfer from one class to another is not mentioned in the Constitution. Such a transfer is mentioned in the statute, not in any way to establish a -right of transfer, but in limitation of the power of a commission to permit it. By section 6 of the act the Commission is directed to prescribe and enforce suitable rules and regulations for carrying into effect the law, and those rules when approved by the Governor are declared to have the force and effect of law. (See, also, § 10.) In view of this power given to the Commission, the limitation imposed as to transfers upon the Commission by section 16 of the statute cannot be interpreted to require, even impliedly, any special privilege to be ■ given to an applicant for a competitive position by reason of his holding at- the time a position in the exempt class of the service. I am frank to say that, in my opinion, the civil service suffers many times from too rigid enforcement of the rule of qualification by examination, and tl.iat the prerogatives of the Commission have been at times so jealously guarded by the Commission as to work to the detriment of the service. ¡Nevertheless, I can see no reason why one holding a position in the exempt class of tlie service should be entitled to any special consideration in an application for appointment in the competitive class. It would almost seem that lie might be content with the special favor given him in his appointment to the position in the exempt class. Moreover, if the Commission were by its rules required to give such an application priority of right in the certification, it might result in a demoralization of the system by the procurement of an appointment to the exempt class for the special purpose of obtaining a prior right in the application to a position in the competitive class.
The opinion of the learned trial judge who granted the order for mandamus (68 Misc. Rep. 101) is based principally upon the case of Matter of Peters v. Adam (56 Misc. Rep. 29; affd. sub nom. People ex rel. Peters v. Adam, No. 2, upon the opinion of the court *767below, in 122 App. Div. 898, and without opinion in 190 N. T. 567). That case was decided at Erie Special Term and was an application for a writ of mandamus to compel the certification of relator’s payrolls by the Buffalo civil service commission. Rule 26 of the Buffalo commission provided that no person should be transferred from a position in the, exempt class to one in the competitive class “ unless he has passed the competitive examination prescribed ” for the competitive position. After quoting in full this local rule Judge Woodward held that “ under the Civil Service Law and rules,” i. e., the rules of the Buffalo commission, transfers from non-competitive to competitive positions are allowed if the persons transferred “ attain any place on an eligible list.” In that case Peters was fourth upon the eligible list, and the entire list was certified to the commissioner of public works by the municipal civil service commission, the commission, as held by the court, thus recognizing and authorizing the transfer. The decision in the Peters case is no authority for the respondent herein, inasmuch as rule 15 of the State Commission is clearly different from rule 26 of the Buffalo commission, which in fact corresponds exactly to old rule 15 of the State Commission before the amendment of 1906 hereinbefore referred to.
These views lead to a reversal of the order of the Special Term and to a denial of the relator’s application for a mandamus. The Commission upon this appeal have insisted that apart from their contention which we have discussed, the transfer could only be made upon their approval, which might be arbitrarily withheld. This question it is not necessary to decide, nor is it necessary to decide that the right of the Commission to make rules governing applications for employment in the civil service is unrestricted. We are of opinion that the rules in question here were authorized by the statute, and under the interpretation which we have given to those rules the relator is without right to relief.
All concurred ; Kellogg, J., in memorandum.